Case 2:16-cv-00881-KM-ESK Document 268 Filed 11/21/19 Page 1 of 3 PageID: 7324




                                                                                                      Lucas C. Townsend
                                                                                                      Direct: +1 202.887.3731
                                                                                                      Fax: +1 202.530.4254
                                                                                                      LTownsend@gibsondunn.com


  November 21, 2019


  VIA ECF

  The Honorable Kevin McNulty, U.S.D.J.
  The Honorable Edward S. Kiel, U.S.M.J.
  United States District Court
  Martin Luther King Federal Building
  50 Walnut Street
  Newark, NJ 07101

  Re:          In re Mercedes-Benz Emissions Litigation, Civil Action 16-881 (KM) (ESK)

  Dear Judge McNulty:

          This firm represents Defendants Daimler AG and Mercedes-Benz USA, LLC (the
  “Mercedes Defendants”) in the above-captioned action. We write jointly with Plaintiffs with
  regard to the Court’s November 14, 2019 and November 19, 2019 Orders (Dkt. 261, 265)
  directing the parties to submit a joint briefing schedule regarding the Mercedes Defendants’
  pending appeals of orders issued by the Special Discovery Master (Dkt. 246, 263) and the
  parties’ proposal for an extension of the temporary stay (Dkt. 257) of the Special Master’s
  October 4, 2019 Order & Opinion (“October 4 Order”).

  I.           Joint Briefing Schedule

          The parties’ briefing with regard to the Mercedes Defendants’ first appeal, of the
  October 4 Order (Dkt. 244), is complete. See Dkt. 246, 247, 258. The Mercedes
  Defendants’ filed their second appeal, of the Special Discovery Master’s November 4, 2019
  Orders (Dkt. 250, 251), on November 18, 2019. Dkt. 263. The parties have conferred and
  have decided to follow the briefing schedule established by local D.N.J. rules for this appeal,
  as set out below. 1 Accordingly, briefing on the two appeals will be completed on December
  9. Because of overlapping issues in the two appeals, the parties are amenable to a
  consolidated hearing on the two appeals, if that is agreeable to the Court. Dkt. 260.




       1
           Defendants Robert Bosch LLC and Robert Bosch GmbH joined the Mercedes Defendants’ appeal of the
           Special Master’s November 4, 2019 Orders (Dkt. 264) and also agree to consolidation and this briefing
           schedule.
Case 2:16-cv-00881-KM-ESK Document 268 Filed 11/21/19 Page 2 of 3 PageID: 7325




  The Honorable Kevin McNulty,
  U.S.D.J.
  November 21, 2019
  Page 2



                         Submission                                                  Deadline
   Plaintiffs’ brief in opposition to the Mercedes            Monday, December 2, 2019
   Defendants’ appeal of the Special Master’s
   November 4, 2019 Orders
   Mercedes Defendants’ reply brief in support                Monday, December 9, 2019
   of their appeal of the Special Master’s
   November 4, 2019 Orders

  II.       Temporary Stay of Special Master’s October 4 Order

           As directed by this Court, the Mercedes Defendants and Plaintiffs have conferred and
  agreed to extend the temporary stay of the October 4 Order until the Mercedes Defendants’
  appeal of that Order is completely resolved. As part of that agreement, the Mercedes
  Defendants and Plaintiffs have agreed to permanently modify the October 4 Order to require
  the production of only organizational charts (or lists of individuals, with the department and
  title of each, to the extent the individuals are not on organizational charts) for the
  departments of current and former employees who, based on a reasonable good-faith search,
  the Mercedes Defendants have identified as having information responsive to Plaintiffs’ first,
  second, and third sets of Requests for Production. The parties respectfully request that this
  Court approve this agreed modification, which will focus the issues in the pending appeals,
  by “So Ordering” this letter below. 2

          The only issue remaining in the first appeal, with regard to the October 4 Order,
  therefore will concern whether the names of certain current and former Daimler AG
  employees who are European Union citizens should be produced subject to the Discovery
  Confidentiality Order or redacted. Until the Mercedes Defendants’ appeal of the October 4
  Order is resolved, Plaintiffs have agreed that Daimler AG may redact the names of current
  and former employees from the organizational charts and employee lists it provides to
  Plaintiffs.

          If the parties’ agreed approach meets the Court’s approval, as described above, we
  ask that Your Honor “So Order” this letter and place it on the docket. We appreciate the
  Court’s consideration and ongoing attention to this matter. We are available if the Court has
  any questions or concerns.


    2
        The parties have also agreed to continue to be bound by the meet-and-confer obligations as described on
        page 2 of the October 4 Order.
Case 2:16-cv-00881-KM-ESK Document 268 Filed 11/21/19 Page 3 of 3 PageID: 7326




  The Honorable Kevin McNulty,
  U.S.D.J.
  November 21, 2019
  Page 3




  Respectfully submitted,


  /s/ Lucas C. Townsend


  cc:    All Counsel of Record


  SO ORDERED this ___ day of _________, 2019


  ___________________________________
  HON. KEVIN MCNULTY, U.S.D.J.
